                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          BRYANT PASCO,                                     CASE NO. C16-5669-JCC
10
                                   Plaintiff,                 ORDER
11
                    v.
12

13          NANCY A. BERRYHILL,
            Commissioner of Social Security,
14
                                   Defendant.
15

16          This matter comes before the Court on Plaintiff’s supplemental motion for attorney fees

17 (Dkt. No. 28). Pursuant to 42 U.S.C. § 406(b)(1):

18          Whenever a court renders a judgment favorable to a claimant under this subchapter
            who was represented before the court by an attorney, the court may determine and
19          allow as part of its judgment a reasonable fee for such representation, not in excess
20          of 25 percent of the total of the past-due benefits . . . .
     42 U.S.C. § 406(b)(1). Pasco agreed to pay his attorney 25% of his past-due benefits if his Social
21
     Security appeal was successful. (Dkt. No. 24-1.) Pasco’s appeal was successful, and he received
22
     past-due benefits. (Dkt. No. 24-2 at 1–4.) In accordance with the fee agreement, the Court
23
     awarded $15,044.25 in attorney fees. (Dkt. No. 27.)
24
            Pasco now moves for supplemental attorney fees in the amount of $6,298.25 based on a
25
     subsequent award of past due benefits to his dependents. (See Dkt. No. 28 at 7.) Defendant does
26


     ORDER
     C16-5669-JCC
     PAGE - 1
 1 not oppose the motion. (See Dkt. No. 29 at 1.) The Court finds that the total fee is reasonable

 2 given that it comports with the fee agreement, counsel’s representation was effective, there was

 3 no undue delay, and the fee does not represent a windfall. (See Dkt. Nos. 28-1–28-5.)

 4          Plaintiff’s motion for attorney fees (Dkt. No. 28) is GRANTED. The Court authorizes

 5 counsel to charge attorney fees in the amount of $6,298.25 in accordance with 42 U.S.C.

 6 § 406(b).

 7          DATED this 10th day of September 2019.




                                                         A
 8
 9

10
                                                         John C. Coughenour
11                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C16-5669-JCC
     PAGE - 2
